Title: To Alexander Hamilton from Henry Knox, 21 April 1794
From: Knox, Henry
To: Hamilton, Alexander



War Department April 21. 1794
Sir

I have the honor to transmit you an estimate of the quantity and quality of Timber, Plank, Scantling and Copper &c. which will be required for each of the four largest frigates contemplated by the Act entitled “An Act to provide a naval armament” nearly the same quantity will also be wanted for each of the thirty six gunships mentioned in the said Act.
It has been decided by the President of the United States that the said frigates be built in the following ports, to wit


Boston
one

44
gun Ship


New York



do

Philadelphia



do

Baltimore
one
of
36
guns

Portsmouth Virginia
one
of
44
do

Charleston So. Carolina
one
of
36
do


It appears to be of indispensible necessity that immediate arrangements should be made to obtain the articles contained in the estimate and to have them transported to the ports before mentioned— excepting such articles of the timber as may be obtained at, or in the neighbourhood of, the said places.
The live oak and red cedar must principally be obtained from the islands on the coast of Georgia. Some parts however may be obtained in North Carolina, although it is alledged that the farther South the live oak the better.
Different opinions are entertained as to the most certain, and the most oeconomical mode of obtaining the live oak and cedar from Georgia, and transporting the same to the ports where the ships are to be built.
Some persons recommend that one or more persons in whom due confidence may be placed, should repair to the Islands of Georgia, and contract with the proprietors of the timber as it stands for such parts as will serve the moulds, and that a sufficient number of axemen with their provision be sent from the northward, in order to cut the same, and transport it to the places where it is to be used. These persons assert that any contract made in Georgia or other parts to the Southward, will be executed by negroes, whose indolence and carelessness will inevitably produce disappointment or loss.
The moulds for the timbers of both sized ships are preparing and nearly finished. These must be transported to the places where the timber is to be cut, otherwise mistakes would arise and disappointment of course ensue.
Besides the mode before mentioned, there are persons who recommend a contract with some persons, if such could be found, which is said to be the case to procure the timber in Georgia, and transport it to the respective ports or places.
You will please to judge which of these two modes will be preferable. I have understood that in 1776 or 1777 the frames of two 74 gun Ships were cut under the authority of the United States, part at Sunbury and part at a place called Kilkenny near the mouth of Savannah River, and that as the said timber was very large part of it yet remains. It may therefore be proper to look it up, and if it should answer for the frames of the proposed frigates as probable it would be excellent from its long seasoning.
I have the honor to submit to you a letter from Mr Wereat of Georgia upon this subject, the purport of which is confirmed by Brigadier General Gunn of the same state.

The manner in which these vessels ought to be built has been under consideration, that is whether the hull and other parts susceptible of the measure should be built by a contract, or by a capable agent or agents appointed for the purpose of procuring the labor and materials. Upon enquiry however it appears improbable that a contract could be formed with the Shipbuilders in this place for the one directed to be built here. They alledge that if a contract was offered and accepted by two or more it would excite the ill will and envy of those who had no part in it, and as the frigate would require many hands the price of that sort of labor would rise, and that therefore it would be in the power of those not employed to raise the wages of the Journeymen a shilling or two per day, which would occasion great embarrassment, if not ruin, to the undertakers. Hence it would appear to follow as a consequence that if the Shipbuilders of Philadelphia, some of whom have considerable capitals, would decline a contract, that it would be almost or quite impracticable to obtain the building by contract elsewhere. If this should be so, then Agents respectable for their intelligence, activity, and integrity must be sought in the places in which the said frigates are directed to be built.
The President of the United States has approved of the said vessels being built under the directions of some agent or agents which I presume it will be in your department to nominate to him.
I suppose however if you should find it practicable to build them by contract, that the subject will still be reconsidered by him, and as for myself I should find great satisfaction in a contract, if one, upon solid principles, could be obtained.
